Title: Elizabeth Smith Shaw to Abigail Adams, 26 July 1788
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill July 26th.1788
          My Dear Sister—
        
        I got home the Friday-noon after I left you, & had the great satisfaction of finding all well—my little Daughters humour much abated, & was going of without a sore forming under her chin, as the Dr feared— But I soon had a bitter ingredient thrown into my lap, by hearing the complaints of my faithful Servant Lidia, who had every Symtom of a voilent fever coming upon her— The Dr thinks her fever is come to the height, but she cannot set up more than ten minutes at a time now—
        We ought to prize a good Girl, for we miss & feel the want of them, when taken from business most terribly— Your Family has been sick, as well as mine, & we know how to pity each other, for one we are used to, is worth ten new Servants—
        I was fearful Ester would give you trouble when I left you— Her Step, & motions were much too quick for Stability,— I think it was very lucky for Cornish that she was taken sick just as she was— though I presume you do not think it so for yourself— I am sorry you have so much trouble, for Sickness throws everything into confusion—& brings ten thousand wants & cares with it—
        I rejoice to hear of your increasing health—may it still keep on, in a happy progression— Cares if not too great, I have often thought were pleasures— Exercise of Body is absolutely necessary to our health— But few (my Sister) like you, can figure in the higher walks of Life, & with so much ease descend to the every concern, & business of your Family— It is happy when Americans can so do—
        Peter was taken sick yesterday, but I hope it is nothing more than eating too much green fruit— Betsy Smith came home to me, with her Uncle from Commencement— Dear good Girl she is I am sure I do not know what I should do now without her—
        Mr J Q A— went to Newbury a Thursday My Nephews have been rather unfortunate in this visit, on account of our Sickness— But I tell them they never found us so before, & they must take us for better, & for worse—
        
        They do not know half the pleasure, & satisfaction they give their uncle, & Aunt when they make us those visits— They would never fail of coming if they did— I am glad to hear of the health & welfare of Mr & Mrs Smith— I hope to have a Letter from her myself soon—
        I hope our Family will soon be well, & yours too—that we may have the pleasure of seeing, & welcoming to our habitation my Dear Brother & Sister—
        adieu most affectionately Your / Sister
        E Shaw—
      